Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 has been considered by the examiner.
Withdrawn Rejections and Response to Arguments
	The rejection of claims 3, 4, 6, 8, 12, 17, 18, , 34, 3647, 48, and 55-63 under 35 U.S.C. 112(a) for lack of full enablement is withdrawn in view of Applicant’s amendments to the claims.
	The obviousness double patenting rejections of claims 3, 4, 6, 8, 12, 17, 18, , 34, 3647, 48, and 55-63 as being unpatentable over claims 1-49 of U.S. Patent No 10688148 and claims 25-56 of application no 16/908055 are withdrawn in view of Applicant’s terminal disclaimers filed 9/27/2021, now approved.
	The Declaration under 37 C.F.R. 1.132 has been entered.  The information contained therein is not considered persuasive at this time, in view of the claim amendments filed 9/27/2021, which remedy the previously presented scope of enablement rejection.  The Declaration is persuasive and constitutes evidence at least inasmuch as it is persuasive in view of the claims as amended.
	
Rejoinder
Claims 3, 8, 12, 17-19, 34, 57, 59-61, and 64-69 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13, 14, 47, 48, and 53, directed to the additional products and a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 37-39, 41, and 51, directed to the invention(s) of methods of use require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups within Invention I as well as between Inventions I, II, and VI as set forth in the Office action mailed on 9/8/2020 are hereby withdrawn.  In other words, product claims requiring all limitations of claim 3 (independent claim) and methods of making the product are rejoined; claims directed to methods of use are not rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 37-39, 41, and 51 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably supply motivation for picking and choosing the particular claimed components in a single formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3, 8, 12-14, 17-19, 34, 47, 48, 53, 57, 59-61, and 64-69 (renumbered 1-22) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617